Fisher, J.,
delivered the opinion of the court.
The plaintiff below brought this suit in the Circuit Court of' Leake county, to recover certain slaves in the possession of the defendants. For the purpose of sustaining his title, the plaintiff introduced as evidence an authenticated copy of the last will. and. testament of Jesse Thomas, deceased. The will appears to have been made in the State of G-eorgia, where the testator resided at *562the time of his death. The counsel for the defendants below, objected to the introduction of the will as evidence, on the ground, as it may be supposed, that it does not appear to have been admitted to probate, before the proper court, and on the further ground, that the record is not certified according to the provisions of the act of congress on the subject.
It is true, that the order of court admitting the will to probate, does not contain that form and degree of certainty which ought to be observed in judicial proceedings. Enough however appears, to ■show that the will was sufficiently established by a proceeding in the Court of Ordinary, for the county of Morgan, State of Georgia, for that purpose. This order, together with the copy of the will is certified by the judge, who certifies that he is both judge and clerk of said court, and that his certificate is in due form of law. Holding the two offices under the laws of that State, he can of course make his certificate in both characters; and the certificate must be treated as if made by the clerk, and his official character and act certified by a distinct person, holding the office of judge of said court.
It is next said that the verdict and judgment are erroneous; because they award to the plaintiff a slave not embraced in the issue. The facts in this connexion are these: — One of the female slaves, pending the suit gave birth to a child, which was embraced in the verdict of the jury and the judgment of the court. Counsel contend that this child, not having an existence at the commencement of the suit, could neither then give to the plaintiff a cause of action, nor constitute part of the subject of litigation.
It may be true, as a general proposition, that things which did not exist at the commencement of the suit, could not be embraced in the judgment of the court. But this rule, however correct it may be as a general rule, can have no application to that which is merely an incident of the subject-matter of the suit. For instance, a suit may be commenced to enforce the payment of a debt, the day after it is due. No interest has then accrued — yet interest is recovered — not that it existed when the suit was commenced, but because it is an incident to the subject-matter. So in regard jito the hire of slaves, to recover which an action is brought; and *563indeed we may say in regard to every thing which is but an incident, or profits accruing pending the litigation. When, therefore, the jury determined the plaintiffs’ right to the slave, they at the same time determined that which was incidental to the right. The title to the mother, carried with it a title to her offspring, when born. Having a right to recover the mother, the plaintiff could recover that which the mother produced pending the suit, and the only question which could arise, would be whether it was even necessary to name the offspring in the judgment of the court.
It is next said, that the complaint not setting forth the separate values of the slaves, the jury could not assess their separate values in their verdict. This may have been a ground for a demurrer, but is cured by the verdict.
Leaving out of view the question as to the will, there is other testimony, which in our opinion is amply sufficient to sustain the verdict.
Judgment affirmed.
Note. — See, on the subject of the authentication of records from sister States, where the judge and clerk are the same person, Stuart v. Swanzy, 12 S. & M. 684; S. C. 1 Cushm. 502.
As to what is sufficient probate of a will, see Fatheree v. Lawrence, 30 Miss. R. 416.